DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 13 December 2021 has been accepted and entered.
Allowable Subject Matter
Claims 1-45 are allowed.
The following is an examiner’s statement of reasons for allowance:
Ichige (JP 10-062365 A1, machine translation enclosed) discloses: a neutron imaging system comprising: a neutron generator (neutron source, 1); a shielded (4) flight tube (7) that has an input opening (end of 7 connected to 5), an output opening (end of 7 connected to 9), a flight tube wall extending from the input opening to the output opening (exterior surface of 7), and a flight tube shield surrounding the flight tube wall (4), in which the flight tube is positioned relative to the neutron generator to enable neutrons from the neutron generator to enter the flight tube through the input opening and exit the flight tube through the output opening (par. [0007]), and the flight tube shield is configured to substantially block neutrons outside of the flight tube from entering the 
Feller et al. (US 8,445,858, cited by Applicant) discloses: a neutron detector comprising a microchannel plate detector (20, Fig. 1), in which the microchannel plate detector includes an input electrode (24), an output electrode, and a microchannel plate defining microscopic channels (20, Fig. 1), the input electrode is configured to be connected to a first voltage, the output electrode is configured to be connected to a second voltage different from the first voltage (column 7, lines 5-11).
With respect to claims 1, 35, 37, and 44, the cited prior art does not specify that the neutron generator is configured to produce neutrons from a neutron fusion reaction (Ichige specifically recites a fission reaction, par. [0027]).
Claims 2-34, 36, 38-43, and 45 are allowable for reasons of dependency.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	15 December 2021